Citation Nr: 0700377	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  02-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky

INTRODUCTION

The veteran had active service from February 1982 to October 
1982.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma

This case was previously before the Board in November 2003 
and October 2005.  In both instances, the veteran's claim was 
remanded for additional development.  The case has been 
returned to the Board for appellate consideration.

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder (PTSD) 
are remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed January 1998 rating decision, the RO 
denied the veteran's claim for service connection for PTSD.

2.  Evidence added to record since the RO's January 1998 
decision is new, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant of other evidence previously considered, and 
when viewed by itself or in the context of the entire record, 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for PTSD.




CONCLUSIONS OF LAW

1.  The January 1998 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2005); 38 C.F.R. §§ 3.156 (as in effect prior to August 
29, 2001) and 20.1100 (2006).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 2005); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2001 & 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of April 2001 and October 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim for service connection and of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim.

The Board realizes these letters did not indicate that new 
and material evidence was first required to reopen his claim 
for PTSD.  However, since the decision finds that new and 
material evidence has been submitted to reopen a claim for 
service connection for PTSD, further development with regard 
to VA's duties to notify and assist as to the claim to reopen 
would serve no useful purpose.  In this regard, as the 
determination to reopen this appeal constitutes a full grant 
of that portion of the claim, there is no reason to belabor 
the impact of Kent v Nicholson, 20 Vet. App. 1 (2006), on 
this matter, as any error in notice timing and content is 
harmless.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) .

The April 2001 and October 2005 letters failed to discuss the 
law pertaining to the assignment of a disability rating or an 
effective date in compliance with Dingess/Hartman.  However, 
because the instant decision does not address the veteran's 
claim for service connection of PTSD, no disability rating or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

And, the content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post-service 
treatment and VA examinations.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the veteran filed 
his claim to reopen prior to this date, the earlier version 
of the law, as outlined below, remains applicable in this 
case.

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001).  In determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Analysis

The veteran's claim of entitlement to service connection for 
PTSD was adjudicated by the RO in a January 1998 decision.  
That decision was not appealed and is final.  See 38 U.S.C.A. 
§ 7105.  The preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
issue was previously characterized, the initial question 
before the Board is whether new and material evidence has 
been presented.

The evidence of record at the time of the last final rating 
decision in January 1998 included the veteran's service 
medical records and a December 1997 VA examination report.  
The service medical records show that the veteran had been 
treated for an adjustment reaction from 1978 to 1980, related 
to his interactions with his father and to the events of 
young adulthood.  In addition, he was treated for alcohol 
abuse and psychological dependence on alcohol, as well as 
treatment for injuries of altercation, wherein he sustained a 
blow to the mouth.  His separation examination report shows 
that the veteran had a normal clinical psychiatric 
evaluation.  
At the December 1997 VA examination, the veteran's claims 
file was reviewed and the veteran's history of pre-service 
psychological treatment was noted, as was the veteran's 
report of a sexual assault during service.  The veteran 
stated that he blacked out during the incident but that his 
roommate pressed "homosexual charges" on the basis that he 
(the veteran) started the incident.  The veteran related that 
his recollections of the stressful event in service was based 
solely on what he was told about that night, as he did not 
remember it.  The veteran also reported getting in trouble 
for drinking and for fighting with his roommate during 
service and that he had a post-service history of being 
imprisoned.  He acknowledged that he was estranged from his 
family.  Diagnoses were PTSD, dysthymic disorder, and alcohol 
addiction in remission.  The VA examiner concluded that it 
was unclear whether the veteran's PTSD was due to the events 
in service or whether the veteran's service caused his PTSD 
from his childhood sexual abuse to become apparent.  

The evidence added to the record subsequent to the RO's 
January 1998 rating decision include several private 
evaluation reports, and a VA examination report, which 
provide medical opinions as to the etiology of the veteran's 
PTSD and its relation to his military service.  This evidence 
was not of record at the time of the final rating decision in 
1998.  A June 2006 VA examination report, and an August 2006 
private psychological evaluation report both provide medical 
opinions as to the relationship between the veteran's PTSD 
and his service.  This evidence is not cumulative and 
redundant of the evidence in the claims file at the time of 
the RO's January 1998 rating decision.  Thus the evidence is 
considered "new."  

As stated above, evidence must be both new and material.  To 
be material, the evidence must bear directly and 
substantially upon the specific matter under consideration, 
and when viewed in the context of the record as a whole, be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The basis of the RO's 
January 1998 denial was that there was no evidence of record 
confirming that a stressor event of any sort occurred.  And, 
the medical evidence of record did not conclude that the 
veteran's PTSD was related to his alleged sexual assault 
during his service.  However, the June 2006 VA medical record 
and the August 2006 psychological evaluation report address 
the issue of whether the veteran's PTSD was incurred or 
aggravated during his military service.  In addition, the 
veteran's complete service personnel records have been 
obtained.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

The June 2006 VA examination report provides an opinion that 
there is a relationship between the veteran's service and his 
PTSD.  And, while the August 2006 private psychological 
evaluation ultimately determines the veteran's current PTSD 
is unrelated to his military service, this is an issue of the 
ultimate probative value of this evidence - not whether it 
is nonetheless sufficient to reopen his claim.  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (where the Federal 
Circuit Court noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.).  These 
psychological opinions bear directly and substantially on the 
question before the Board, that is, whether the veteran has 
PTSD that is related to service.  Hence, they are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Thus, the June 2006 and 
August 2006 psychological evaluation reports satisfy the 
materiality requirements of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence has been received 
subsequent to the final rating decision in January 1998.  As 
such, the veteran's claim is reopened.

The Board must now consider the veteran's reopened claim on 
the full merits (i.e., on a de novo basis).  But it would be 
premature to address the merits of his claim, just yet, 
because additional development is required - which will be 
discussed below.




ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD; and to 
this extent, and this extent only, the appeal is granted 
subject to the further development directed below.


REMAND

Notwithstanding the Board's decision to deny the veteran's 
claim of entitlement to service connection for PTSD, the 
Board remands this claim in order to ensure complete 
development of the evidence and to assist in a thorough 
evaluation of all material facts before issuing a decision on 
the merits regarding whether the veteran's pre-existing 
psychiatric disability was aggravated during or as a result 
of his military service.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2005).

In this regard, the veteran contends that the events in his 
service, including his disciplinary actions, aggravated his 
pre-existing psychiatric disorder, other than PTSD.  The 
medical evidence of record shows a variety of diagnoses at 
his post-service psychological evaluations, including 
dysthmic disorder, rule out bipolar disorder, and mixed 
personality traits, including avoidant, dependent, and anti-
social adjustment traits.  In addition, as the aforementioned 
service medical records demonstrate, the veteran was treated 
for an adjustment disorder prior to his service.  The veteran 
has asserted that his psychiatric problems chronically 
worsened during his military service and have been the cause 
of his alcoholism and criminal history.  

The Board, in its October 2005 remand, conceded that the 
veteran's statements included a claim for an acquired 
psychiatric disorder other than PTSD, and that this claim 
included a claim of aggravation of a pre-existing psychiatric 
disability.  As the issue of entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD, had not been previously adjudicated, this issue is 
remanded for a decision on the merits.  See Ephraim v. Brown, 
82 F.3d 399, 402 (Fed. Cir. 1996) (holding "a claim based on 
the diagnosis of a new mental disorder . . . states a new 
claim, for the purpose of the jurisdictional requirement, 
when the new disorder had not been diagnosed and considered 
at the time of the prior notice of disagreement")(emphasis 
added). 

However, the question of aggravation of a pre-existing 
psychiatric disorder, other than PTSD, was not addressed by 
the December 1997 or June 2006 VA examiners, nor the August 
2006 psychologist, despite being requested by the Board's 
October 2005 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with 
the remand orders).   Although the June 2006 VA examiner 
found that the veteran no longer had an adjustment disorder 
related to his sexual abuse by his father, and associated his 
depression with his PTSD, the VA examiner did not address the 
issue of whether the veteran had any other psychiatric or 
personality disorders, and did not evaluate the veteran under 
any diagnostic criteria except for that required to diagnose 
PTSD.  For example, upon analyzing the veteran under 
additional diagnostic criteria and mental status tests, the 
August 2006 psychologist found that the veteran may have 
bipolar disorder, which may have caused the veteran 
interpersonal difficulties, including during his service, as 
manifested by the veteran's disciplinary problems.  However, 
this possibility was not addressed by the VA examiner.  
Therefore, it remains unclear whether any of the veteran's 
current psychiatric disorders, other than PTSD, are causally 
or etiologically related to his military service.  
Consequently, a medical opinion is needed to resolve this 
medical issue.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Further development of this case also is required to have the 
RO (AMC) consider additional evidence - namely, the August 
2006 private psychological evaluation report, which was 
submitted subsequent to the most recent supplemental 
statement of the case (SSOC) in August 2006.  A review of the 
claims file indicates that the RO did not review this 
psychological evaluation report in connection with the 
veteran's claims prior to the issuance of the August 2006 
SSOC.  In particular, the Board notes that this additional 
evidence was not specifically addressed in the August 2006 
SSOC, and that the veteran has not waived his right 
to have this additional evidence initially considered by the 
RO (AMC).  See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. 
§ 20.1304(c) (any pertinent evidence submitted by the 
appellant or his representative must be referred to the 
agency of original jurisdiction for initial review, unless 
this procedural right is waived by the appellant or his 
representative, or unless the Board determines the benefit 
sought can be allowed on appeal without such a referral).

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

While the Board acknowledges that the veteran was apprised as 
to the first three elements of a service connection claim in 
April 2001 and October 2005 letters, he has not been informed 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, nor has he received an explanation as to the type of 
evidence necessary to establish both a disability rating and 
an effective date.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  Therefore, 
the Board finds that the veteran's claims must be remanded 
for compliance with the VCAA and recent case law.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed necessary to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Schedule the veteran for a VA 
psychiatric examination to identify all 
current psychiatric disabilities and to 
determine whether a current psychiatric 
disorder, other than PTSD, is at least 
as likely as not (i.e., 50 percent or 
greater probability) related to his service 
in the military.  In rendering this 
opinion, the examiner should also address 
whether the veteran's psychiatric disorder 
was aggravated (i.e., chronically worsened 
or permanently increased in severity) 
during his active military service.   If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation or aggravation as it is to find 
against it.)

To assist in making this determination, 
have the designated examiner review the 
claims file for the veteran's pertinent 
medical history, including a copy of this 
remand, the veteran's service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation and 
should include a copy of any reports.  The 
requested determination should also take 
into consideration the veteran's medical, 
occupational, and social history prior to, 
during, and since his military service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

The examiner is asked to indicate whether 
or not he or she has reviewed the claims 
folder.  

3.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case 
in August 2006, and readjudicate the issues 
on appeal.  If the benefits sought on 
appeal are not granted to his satisfaction, 
send him and his representative a 
supplemental statement of the case 
and afford him the appropriate time to 
respond before returning the claims to the 
Board for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


